United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3171
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Braun Nathan Thompson,                  *
                                        *       [PUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: February 15, 2005
                                Filed: June 1, 2005
                                 ___________

Before MORRIS SHEPPARD ARNOLD, BOWMAN, and GRUENDER, Circuit
      Judges.
                         ___________

PER CURIAM.

       Braun Thompson appeals his conviction and sentence on one count of being
a felon in possession of a firearm, see 18 U.S.C. §§ 922(g)(1), 924(e), one count of
being a felon in possession of ammunition, see 18 U.S.C. §§ 922(g)(1), 924(e), and
one count of possession of an unregistered firearm, see 26 U.S.C. §§ 5841, 5861(d),
5871. We affirm.
       Mr. Thompson challenges the denial by the district court1 of his motion to
suppress the evidence that a police officer seized after he stopped Mr. Thompson's
vehicle for running a stop sign. "We examine the factual findings underlying the
district court's denial of the motion to suppress for clear error and review de novo the
ultimate question of whether the Fourth Amendment has been violated." United
States v. Neumann, 183 F.3d 753, 755 (8th Cir. 1999), cert. denied, 528 U.S. 981
(1999).

        The record amply supports the following findings of fact that the district court
made. In the course of a traffic stop, an investigating officer peered at the back seat
and saw two pry bars and an ax with a short handle. In addition, he noticed hand
prints on the trunk, which otherwise was covered in gravel dust. When the officer
asked Mr. Thompson for his driver's license, Mr. Thompson confessed that he was
driving without a license; the officer subsequently determined that the vehicle was
owned by Jeremy Weber of Rochester, Minnesota. Mr. Thompson also admitted that
he was on parole for armed robbery. The officer then asked Mr. Thompson what was
in his trunk, and Mr. Thompson responded by remarking that the keys were in the car,
retrieving the keys, and opening the trunk. After the officer looked inside the trunk,
he asked to search the vehicle, in response to which Mr. Thompson opened the left
rear door and began handing the officer items that were inside the vehicle. During
the search, the officer discovered a shotgun shell and a loaded, sawed-off shotgun,
both of which he seized.

       Mr. Thompson contends that the officer's query about the trunk and his request
to search the vehicle went beyond the justifiable scope of a traffic stop for running
a stop sign. See United States v. Jones, 269 F.3d 919, 924-25 (8th Cir. 2001). Even

      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of The Honorable
John A. Jarvey, Chief Magistrate Judge, United States District Court for the Northern
District of Iowa. See 28 U.S.C. § 636(b)(1)(B).

                                          -2-
if Mr. Thompson were correct, the officer's observations, combined with his
knowledge that several nearby farms located off gravel roads had been burglarized,
gave him reasonable grounds to suspect Mr. Thompson of criminal activity that
justified the inquiry. See United States v. Poulack, 236 F.3d 932, 936 (8th Cir. 2001),
cert. denied, 534 U.S. 864 (2001).

       Mr. Thompson also asserts that he did not voluntarily consent to the officer's
search of his vehicle. We review the district court's conclusion to the contrary for
clear error. See United States v. Chaidez, 906 F.2d 377, 380 (8th Cir. 1990).
Although Mr. Thompson's actions during the stop suggest that he voluntarily
consented, cf. Schneckloth v. Bustamonte, 412 U.S. 218, 220, 248-49 (1973); United
States v. Chaidez, 906 F.2d at 382, he contends that the officer deceptively induced
his consent: To obtain Mr. Thompson's cooperation, the police officer told
Mr. Thompson that he probably would give Mr. Thompson some breaks, implying
that he would not ticket Mr. Thompson to the full extent that he could, when all along
he intended to arrest Mr. Thompson for driving without a license and without
insurance. Mr. Thompson further notes that the officer did not inform him of his
Miranda rights or of his right to refuse to consent to the search. Whether
Mr. Thompson "relied upon promises or misrepresentations made by the police" and
whether he was "informed of [his] right to withhold consent or of [his] Miranda
rights" do in fact affect our assessment of the voluntariness of his consent. See
Chaidez, 906 F.2d at 381. But other considerations set out in Chaidez
overwhelmingly favor the district court's finding that Mr. Thompson's consent was
voluntary: Mr. Thompson is an adult with a lengthy criminal record; the traffic stop
had lasted only a few minutes when the officer asked to look inside the trunk and the
vehicle; and the police officer treated Mr. Thompson in a polite and friendly manner.
See id. Therefore the district court did not clearly err in finding that Mr. Thompson
voluntarily consented to the search.




                                         -3-
       Mr. Thompson also challenges the constitutionality of his sentence. The
United States Sentencing Guidelines suggest a range of 262 to 327 months for each
of Mr. Thompson's felon-in-possession convictions; the statutory maximum sentence
is life imprisonment. The sentencing court2 found that the guidelines range
"substantially underrepresents the seriousness of [Mr. Thompson's] criminal history
or the likelihood that he will commit other crimes." As a result, the sentencing court
departed upward from the guidelines range and imposed two 420-month terms of
imprisonment to run concurrently on the felon-in-possession counts. Mr. Thompson
argued at sentencing and in his appellate brief that the sentencing court's upward
departure from the guidelines range violated his sixth amendment rights.

       Mr. Thompson was sentenced before the Supreme Court's decision in United
States v. Booker, 125 S. Ct. 738 (2005), and the sentencing court erred by not
sentencing him under the advisory guidelines scheme set out in that case.
Nevertheless, at Mr. Thompson's sentencing hearing, the court declared that, in the
event that the guidelines "are found to be unconstitutional, in whole or in relation to
this case," it would impose the same sentence. The sentencing court also said that,
in deciding whether to impose the same sentence as an alternative, it "considered all
the factors set forth at" 18 U.S.C. § 3553(a), which include the guidelines. After
Booker, district courts must sentence defendants in light of the considerations set out
in § 3553(a). Booker, 125 S. Ct. at 764-65. Because the sentencing court made
known that it would impose the same 420-month sentence after taking those
considerations into account, any error was harmless beyond a reasonable doubt.

      We have considered Mr. Thompson's other assignments of error and have
determined that they are meritless. We therefore affirm his conviction and sentence.
                       ______________________________


      2
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                         -4-